Citation Nr: 1629127	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for residuals of a right femur injury, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to July 1975.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 (hepatitis C) and July 2014 (leg) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The preponderance of the evidence fails to demonstrate that hepatitis C is related to service, or the result of any incident therein. 

2.  A right femur injury was not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's residuals of a right femur injury and his active service. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.303 (2015).

2.  Residuals of a right femur injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Hepatitis C

The Veteran claims that air gun inoculations he obtained in service are the source of his hepatitis C.  He has additionally made equivocal assertions that after the inoculations people had blood dripping down their arms and he was exposed to this blood. 

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA 'Fast Letter' issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified 'key points' that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).

Another 'key point' was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

At the outset, the Board notes that the Veteran has been diagnosed with active hepatitis C during the pendency of this appeal.  A June 2013 private treatment record noted a recent diagnosis of hepatitis C, although it was noted that it was likely of long-standing duration.  

Regarding an in-service diagnosis, the Veteran's service treatment records, to include his July 1975 separation examination, are silent as to any reports, diagnosis, or treatment for hepatitis C or any chronic liver disability. 

Post-service, although his VA outpatient treatment reports reveal a diagnosis of hepatitis C, there is no medical evidence to link this disorder to the Veteran's period of active duty. 

Initially, a February 2014 VA medical opinion was obtained.  After reviewing the Veteran's claims file he opined that the Veteran's hepatitis C/cirrhosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that there has been considerable concern over the relationship between hepatitis C and immunization with jet injectors (air gun injection) in the military, however, the likelihood is so remote that it does not meet the evidentiary standard for possibility.  He noted that review of the medical literature does not support an association with the hepatitis C infection and jet injectors.  He noted that a number of risk factors help predict whether a person is at risk of hepatitis C although he indicated that this does not mean that these factors cause the disease, just that they tend to occur more often in those with the disease than those without it. The risk factors listed included: (a) exposure to someone's blood through contact with a bleeding wound, needle stick injury etc. (b) intravenous drug use (c) blood transfusion or organ transplant before 1992 (d) tattoos or body piercing (e) inhaled cocaine and (f) unprotected sex with multiple partners/ history of sexually transmitted disease.

An additional VA medical opinion was obtained in July 2014.  The same February 2014 examiner reiterated his opinion that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that there has been considerable concern over the relationship between hepatitis C and immunizations with jet injectors (air gun injection) in the military.  However, he noted that the likelihood is so remote that it does not meet the evidentiary standard for possibility.  The VA examiner stated that review of the medical literature does not support an association with hepatitis C infection and jet injectors.  Although he noted that it has been suggested that injection from the use of these injectors is "plausible" he noted that the likelihood is so remote that it does not meet the evidentiary medical standard.  He stated that it would need to be established that the individual air gun used was contaminated with HCV and such records are not kept.

As to the Veteran's assertions that he contracted hepatitis C during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. In any event, his medical opinion is outweighed by the medical opinion of the examiner.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report that he received an air gun inoculation, though his assertions that such inoculation was the cause of his hepatitis C is not corroborated by the medical evidence of record. 

While the Veteran reports that he received a non-hygienic air gun inoculation and that he was exposed to the blood of other service members while receiving these innoculations, even if the Board were to presume that such events took place, there are no records linking any such inoculations or exposure to his diagnosis of hepatitis C years later that it can be said it is at least as likely as not (a 50% or better chance) that these incidents were the cause of the Veteran's hepatitis (beyond anything else that could have caused it) since 1975.  

In support of his claim, the Veteran has submitted various internet articles generally discussing hepatitis C and air gun inoculations.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by VA medical opinions. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hepatitis C is related to his period of active duty in any way.  The record establishes that, several decades following separation, the Veteran was initially diagnosed with hepatitis C.  Moreover, the most probative medical evidence of record has demonstrated that, though possible, the Veteran's hepatitis C is less likely than not related to air gun inoculations during his period of active service. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and as such it must be denied.

Residuals of a Right Femur Injury

The Veteran asserts that he has residuals of a right femur injury related to service.  He has additionally attributed his residuals of a right femur injury to hepatitis C.

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to broken bones or a right femur injury.  Providing factual evidence against his claim is his July 1975 separation examination which reflects a normal clinical evaluation of his lower extremities.  Moreover, in a report of medical history completed at that time the Veteran denied any broken bones or bone, joint or other deformity. 

Next, and more importantly, post-service evidence does not reflect complaints of a right femur injury until May 2013, over 30 years following separation from service, when treatment records note that the Veteran suffered a right femoral shaft fracture after falling off of a mule.  Such tends to negate a finding for service connection based on direct service incurrence.  The evidence clearly shows that the Veteran's injury occurred many years following separation from service. 

The Board has also considered the Veteran's statements regarding continuity of symptoms since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's residuals of a right femur injury are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The service and post-service evidence provide particularly negative evidence against this claim.  The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his residuals of a right femur injury.  Although the Board recognizes that a Veteran is competent to report when a broken bone occurred, the evidence in this case clearly demonstrates that his right femoral shaft fracture occurred several decades following separation from service.  There is nothing in the record to support that his injury is in any way related to service. 

The Board has also considered the Veteran's vague contentions that service connection for residuals of a right femur injury on a secondary basis, as secondary to hepatitis C.  However, as noted above, the Board has denied entitlement to service connection for hepatitis C.  As the Veteran is not service-connected for hepatitis C, his secondary service connection claim for residuals of a right femur injury, must be denied as a matter of law on this basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

With respect to his service connection claim for residuals of a right femur injury, and as it relates to service, the Board notes that a VA examination with medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of residuals of a right femur injury related to service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his residuals of a right femur injury should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The records as a whole provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion, on the issue of direct service connection, is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

With respect to his service connection claim for hepatitis C, the Veteran was afforded VA medical opinions in February 2014 and July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and provides sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hepatitis C is denied. 

Service connection for residuals of a right femur injury, to include as secondary to hepatitis C, is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


